Exhibit 10.96

PROMISSORY NOTE

$1,750,000

Issue Date: October 26, 2005 Maturity Date: March 31, 2006

FOR VALUE RECEIVED, Warp Technology Holdings, Inc. (the “Company”) hereby
promises to pay to the order of Platinum Equity, LLC or its successors, assigns
and legal representatives (the “Holder”), at 360 N. Crescent Drive, South
Building, Beverly Hills, California 90210, or at such other location as the
Holder may designate from time to time, the aggregate principal sum of
$1,750,000 (One Million Seven Hundred Fifty Thousand Dollars), in lawful money
of the United States of America, together with interest thereon at a rate of
9.0% per annum. This Promissory Note (this “Note”) is delivered pursuant to that
certain Merger Agreement, dated as of September 11, 2005, between the Company,
TAC/Halo, Inc. and the Holder, as amended subsequent to the execution thereof
(the “Purchase Agreement”).

1. Maturity Date. Subject to the provisions of Section 5 below, the aggregate
principal amount of this Note and accrued interest thereon shall be due and
payable on March 31, 2006 (the “Maturity Date”).

2. Calculation and Payment of Interest. Interest shall be payable in registered
shares of common stock of the Company (“Common Stock”), provided that until such
shares are registered, interest shall be paid in cash. If interest is paid in
shares of Common Stock, interest will be paid in full shares only, with an
additional share to be paid for any fractional share. Interest hereunder shall
be calculated on the basis of a 360-day year for the actual number of days
elapsed. Interest shall be calculated on a simple interest basis and shall
accrue daily and be payable in arrears on the Maturity Date.

3. Prepayment. Any prepayments hereunder shall be applied first, to the payment
of any expenses then owed to the Holder, second, to accrued interest on this
Note and third, to the payment of the principal amount outstanding under this
Note. The Company shall not have the right to set off or otherwise deduct from
amounts payable by it hereunder any amounts whether liquidated or unliquidated,
which the Holder or any of its Affiliates may owe to the Company, which right is
hereby expressly waived to the maximum extent permitted by applicable law. The
Company shall have the right to prepay all or a portion of this Note.

4. Covenants. The Company agrees that, so long as any amount payable under this
Note remains unpaid, it will not, and will cause its Subsidiaries not to,
without the prior written consent of the Holder:

(a) create, incur, guarantee, issue, assume or in any manner become liable in
respect of, any obligation (i) for borrowed money, other than trade payables
incurred in the ordinary course of business, (ii) evidenced by bonds,
debentures, notes, or other similar instruments, (iii) in respect of letters of
credit or other similar instruments (or reimbursement obligations with respect
thereto), except letters of credit or other similar instruments issued to secure
payment of trade payables arising in the ordinary course of business consistent
with past practices, (iv) to pay the deferred purchase price of property or
services, except trade payables arising in the ordinary course of business
consistent with past practices, (v) secured by a Lien (as defined below) on any
asset of the Company or a Subsidiary, whether or not such obligation is assumed
by the Company or such Subsidiary and (vi) of any other person or entity, other
than (i) indebtedness for borrowed money under the Credit Agreement, dated
August 2, 2005, between Fortress Credit Corp., the Company and certain
subsidiaries of the Company, as such Credit Agreement may be amended from time
to time (the “Fortress Credit Agreement”); (ii) indebtedness for borrowed money
existing on the date of this Note; (iii) any indebtedness (including under
finance or capital leases) relating to the acquisition of equipment or computers
in the ordinary course of business; (iv) indebtedness incurred as a result of a
Company financing consummated through an offering of convertible subordinated
promissory notes of the Company, so long as (x) the maturity date for these
obligations falls after the Maturity Date, and (y) these notes have a priority
equal or subordinate to this Note; and (v) obligations or liabilities incurred
in connection with Liens permitted to be incurred under Section 4(b)(vi),
4(b)(vii) and 4(b)(viii) hereof;

(b) create, incur, assume or suffer to exist any lien, claim, pledge, charge,
security interest or encumbrance of any kind (“Liens”) on any asset now owned or
hereafter acquired by it, except:

(i) Liens existing on the date hereof;

(ii) Liens for taxes or assessments and similar charges either (x) not
delinquent or (y) contested in good faith by appropriate proceedings and as to
which the Company shall have set aside on its books adequate reserves;

(iii) Liens incurred or pledges and deposits in connection with workers’
compensation, unemployment insurance and other social security benefits, or
securing the performance bids, tenders, leases, contracts (other than for the
repayment of borrowed money), statutory obligations, progress payments, surety
and appeal bonds and other obligations of like nature, incurred in the ordinary
course of business;

(iv) Liens imposed by law, such as mechanics’, carriers’, warehousemen’s,
materialmen’s and vendors’ Liens, incurred in good faith in the ordinary course
of business;

(v) zoning restrictions, easements, licenses, covenants, reservations,
restrictions on the use of real property or minor irregularities of title
incident thereto which do not in the aggregate materially detract from the value
of the property or assets of the Company and its Subsidiaries taken as a whole
or impair the use of such property in the operation of the Company’s or its
Subsidiaries’ businesses; and

(vi) other Liens incidental to the conduct of the business of the Company or a
subsidiary thereof or the ownership of its or their respective property and
assets which were not incurred in connection with the borrowing of money, and
which do not in the aggregate materially detract from the value of its property
or assets;

(vii) Liens created by purchase money security interests in equipment or
computers acquired by the Company in the ordinary course of business; or

(viii) Liens incurred under the Fortress Credit Agreement.

(c) declare or make (i) any dividend, distribution or other payment on any
capital stock (other than the payment of dividends on the Company’s Series B
Preferred Stock and Series B-2 Preferred Stock, which are payable in shares of
Common Stock upon the conversion of such Series B Preferred Stock and Series B-2
Preferred Stock, and the payment of dividends on the Company’s Series C
Preferred Stock, which are payable in either cash or shares of Common Stock, at
the election of the Company) or (ii) any payment on account of the purchase,
redemption, retirement or acquisition of (A) any capital stock or (B) any
option, warrant or other right to acquire capital stock.

5. Events of Default. Each of the following shall constitute an “Event of
Default” hereunder:

(a) The Company shall fail to pay the principal amount of this Note and accrued
interest thereon when due and payable (whether at the Maturity Date, upon
acceleration or otherwise);

(b) The Company shall fail to pay any other amount under this Note when due and
payable (whether at the maturity date therefor, upon acceleration or otherwise)
and such failure shall continue for a period of five (5) business days;

(c) Any representation or warranty made by the Company in the Transaction
Documents shall have been untrue or misleading in any material respect when
made;

(d) There shall have occurred an acceleration of the stated maturity of any
indebtedness for borrowed money of the Company or any Subsidiary of Fifty
Thousand Dollars ($50,000) or more in aggregate principal amount (which
acceleration is not rescinded, annulled or otherwise cured within ten (10) days
of receipt by the Company or such Subsidiary of notice of such acceleration);

(e) The Company shall sell, transfer, lease or otherwise dispose of all or any
substantial portion of its assets in one transaction or a series of related
transactions, participate in any share exchange, consummate any
recapitalization, reclassification, reorganization or other business combination
transaction or adopt a plan of liquidation or dissolution or agree to do any of
the foregoing;

(f) One or more judgments in an aggregate amount in excess of Fifty Thousand
Dollars ($50,000) shall have been rendered against the Company or any subsidiary
and such judgment or judgments remain undischarged or unstayed for a period of
sixty (60) days after such judgment or judgments become or became, as the case
may be, final and unappealable;

(g) The Company breaches any covenant set forth in Section 4 hereof.

(h) The Company shall have applied for or consented to the appointment of a
custodian, receiver, trustee or liquidator, or other court-appointed fiduciary
of all or a substantial part of its properties; or a custodian, receiver,
trustee or liquidator or other court appointed fiduciary shall have been
appointed with or without the consent of the Company; or the Company is
generally not paying its debts as they become due by means of available assets,
or has made a general assignment for the benefit of creditors; or the Company
files a voluntary petition in bankruptcy, or a petition or an answer seeking
reorganization or an arrangement with creditors or seeking to take advantage of
any insolvency law, or an answer admitting the material allegations of a
petition in any bankruptcy, reorganization or insolvency proceeding or has taken
action for the purpose of effecting any of the foregoing; or if, within sixty
(60) days after the commencement of any proceeding against the Company seeking
any reorganization, rehabilitation, arrangement, composition, readjustment,
liquidation, dissolution or similar relief under the Federal bankruptcy code or
similar order under future similar legislation, the appointment of any trustee,
receiver, custodian, liquidator, or other court-appointed fiduciary of the
Company or of all or any substantial part of its properties, such order or
appointment shall not have been vacated or stayed on appeal or otherwise or if,
within sixty (60) days after the expiration of any such stay, such order or
appointment shall not have been vacated (collectively, “Insolvency Events”); or

(i) Any Insolvency Event shall have occurred with respect to any subsidiary of
the Company.

Upon the occurrence of any Event of Default, the Holder may, at its option,
declare all amounts owed hereunder to be due and payable immediately and, upon
any such declaration, the same shall become and be immediately due and payable.
If an Insolvency Event occurs with respect to the Company or any Subsidiary,
then all amounts due hereunder shall become immediately due and payable without
any declaration or other act on the part of the Holder. Upon the occurrence of
any Event of Default, the Holder may, in addition to declaring all amounts due
hereunder to be immediately due and payable, pursue any available remedy. If an
Event of Default occurs, the Company shall pay to the Holder the reasonable
attorneys’ fees and disbursements and all other reasonable out-of-pocket costs
incurred by the Holder in order to collect amounts due and owing under this Note
or otherwise to enforce the Holder’s rights and remedies hereunder.

6. Waiver of Presentment, Demand and Dishonor. The Company hereby waives
presentment for payment, protest, demand, notice of protest, notice of
non-payment and diligence with respect to this Note, and waives and renounces
all rights to the benefit of any statute of limitations or any moratorium,
appraisement, exemption or homestead now provided or that hereafter may be
provided by any federal or applicable state statute, including but not limited
to exemptions provided by or allowed under the Federal Bankruptcy Code, both as
to itself and as to all of its property, whether real or personal, against the
enforcement and collection of the obligations evidenced by this Note and any and
all extensions, renewals and modifications hereof.

No failure on the part of the Holder hereof to exercise any right or remedy
hereunder with respect to the Company, whether before or after the happening of
an Event of Default, shall constitute a waiver of any future Event of Default or
of any other Event of Default. No failure to accelerate the debt of the Company
evidenced hereby by reason of an Event of Default or indulgence granted from
time to time shall be construed to be a waiver of the right to insist upon
prompt payment thereafter; or shall be deemed to be a novation of this Note or a
reinstatement of such debt evidenced hereby or a waiver of such right of
acceleration or any other right, or be construed so as to preclude the exercise
of any right the Holder may have, whether by the laws of the state governing
this Note, by agreement or otherwise; and the Company hereby expressly waives
the benefit of any statute or rule of law or equity that would produce a result
contrary to or in conflict with the foregoing.

7. Amendment; Waiver. Any term of this Note may be amended or waived upon the
written consent of the Company and the Holder hereof. No such waiver or consent
on any one instance shall be construed to be a continuing waiver or a waiver in
any other instance unless it expressly so provides.

8. Transfers. The Holder shall have the right to transfer this Note or any
interest herein in any transaction meeting the requirements of applicable
securities laws. The Company may not transfer any obligations under this Note
without the prior written consent of Holder.

9. Governing Law; Consent to Jurisdiction. This Note shall be binding upon the
Company and its successors, assigns and legal representatives. The validity,
construction and interpretation of this Note will be governed, and construed in
accordance with, the laws of the State of California. EACH OF THE COMPANY AND,
BY ITS ACCEPTANCE HEREOF, THE HOLDER HEREBY WAIVES ANY RIGHT TO REQUEST A TRIAL
BY JURY IN ANY LITIGATION WITH RESPECT TO THIS NOTE AND REPRESENTS THAT COUNSEL
HAS BEEN CONSULTED SPECIFICALLY AS TO THIS WAIVER.

All notices under this Note, including any service of process in connection with
any suit, action or proceeding with respect to this Note may be served on the
Company and the Holder anywhere in the world by the same methods as are
specified for the giving of notices under Section 10.8 of the Purchase
Agreement.

WARP TECHNOLOGY HOLDINGS, INC.

By: /s/ Ernest C. Mysogland

Name: Ernest C. Mysogland

An authorized officer

